IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                    NOT FINAL UNTIL TIME EXPIRES TO
                                                    FILE MOTION FOR REHEARING AND
                                                    DISPOSITION THEREOF IF FILED


ROBERTO CARRILLO, JR.,

                     Appellant,

 v.                                                                 Case No. 5D16-2167

SARAH JEAN CARRILLO INDIVIDUALLY
and O/B/O J.L., S.C. and S.C. CHILDREN,

                     Appellee.

_____________________________________/

Opinion filed December 9, 2016

Appeal from the Circuit Court
for Seminole County,
Michael J. Rudisill, Judge.

Mark A. Skipper, of Law Office of
Mark A Skipper, P.A., Orlando, for
Appellant.

No Appearance for Appellee.


PER CURIAM.

       Robert Carrillo, Jr., appeals the trial court's entry of final judgment of injunction for

protection against domestic violence in favor of Sarah Jean Carrillo. The record in this

case reflects that the trial court, which also presided over three other cases involving the

parties, relied primarily on non-record evidence from those cases to support the final

judgment of injunction. We do not suggest that a trial court cannot rely on records from
other cases involving the same parties to a subsequent injunction proceeding, but it must

follow the procedure for taking judicial notice of those records outlined in section

90.204(1), Florida Statutes (2016). "[P]rocedural safeguards are necessary to ensure that

respondents in these petitions are on notice of the claims against them and of the

evidence that will be used to decide those claims and that the evidence is made part of

the record." Coe v. Coe, 39 So. 3d 542, 546 (Fla. 2d DCA 2010). As in Coe, the trial

court's failure in this case "to formally take judicial notice of these files and to make them

part of the record in this case to support the ruling is fatal." Id. at 545 (footnote omitted).

Accordingly, we reverse the final judgment of injunction because no competent,

substantial evidence in the record before us supports the trial court's findings.



       REVERSED.


LAWSON, C.J., TORPY and WALLIS, JJ., concur.




                                              2